On Petition for Rehearing.
Prior to the order consolidating A-4 and B-62, much was said by complainant’s counsel in the proceedings in A-4 to support the contention now made by defendant upon its petition for a rehearing; but it must be borne in mind that such statements were made with a view to securing, after the taking of complainant’s opening proof, or the greater part of it, a stipulation from defendant’s counsel to- waive complainant’s election (which had been announced early in the taking of such proof) to stand—in A-4—upon claims 16 and 17 of the patent, and to discontinue the suit upon the other claims of the patent. The stipulation was not made. B-62 was begun and consolidated with A-4.
All that is said by complainant’s counsel, after the commencement of B-62, and especially after the consolidation—upon which statements defendant relies—does not warrant the narrowing in any way of the issues' tendered by the allegations of the bill in B-62. Especially is this true in view of the notice given by complainant’s counsel after ,such consolidation and before defendant began taking testimony. This notice was as follows:
“Complainant gives notice to the defendant at this time that alternative to any disposition which may be made of equity suit No. B-62, consolidated by the order of the court with equity suit No. A-4, and'thus constituting at present the suit known as equity suit No. A-4 consolidated, in which these proceedings are being conducted, namely, any disposition which may be made of said equity suit No. B-62 at the final hearing of this case with respect to such consolidation of said two cases, complainant at such final hearing will rely upon claims Nos. 2, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 19 of the Wilson patent in suit herein. This notice of alternative attitude or position is given at this time in order that defendant may be apprised in the premises before commencing the taking of its proofs.”
That which was said by counsel for complainant after the commencement of B-62 is more reasonably explained by giving effect to the following considerations:
The main purpose in bringing B-62 was, doubtless, to determine the question of the infringement, by Type F, of several claims of the patent withdrawn from consideration in A-4, by the election therein made by complainant to rely entirely on claims Nos. 16 and 17. Further, such statements were rather made as statements of what had been done and said theretofore in A-4 than as announcements, of what it was proposed to do in B-62.
*855Nothing short of a clear, unequivocal election to withdraw or discontinue the suit as to alleged infringements set out in B-62 would suffice to narrow the issues thereby tendered. The discontinuance in A—4 as to other claims—which was worked upon the election to stand upon claims 16 and 17—did not have the effect of a judgment upon the merits, or any other than that of a voluntary nonsuit.
It is not necessary to determine the effect which such election would have had if A-4 had gone to final judgment before B-62 was begun and the consolidation with A-4 ordered. Counsel for complainant, having withdrawn, by the election, part of his claim for infringement, had a right to withdraw such election, and the rights of the defendant growing out of the election, and the proceedings subsequent to such election and prior to notice of its withdrawal, would give no ground for denying complainant’s ultimate right to again broaden the issues. The only effect of such election and the proceedings had thereafter, and prior to notice of its withdrawal, or amendment of election, would be to give the defendant, under certain circumstances, a right to' the imposition of terms, and the right to demand an opportunity to further cross-examine complainant’s witnesses theretofore testifying. The defendant, having made no demand for such opportunity, must be held to have waived the same, and, in consideration of the scope of the cross-examination, the court feels that it was in no way prejudiced thereby.
It is probable, if any of the witnesses already examined—whose testimony was relevant to the broadened issues—had died, the testimony of such witnesses would have to be stricken, or the first suit abandoned and a new one brought. But the court is not called upon to decide such a question. In so far as any question of splitting his cause of action is concerned, that matter was' foreclosed by Judge Bledsoe’s order denying the motion to dismiss B-62.
Counsel for defendant has again urged upon the court consideration of the merits. The forked formation of complainant’s reamer body was essential to the complete collapse of the cutters; but it was not essential to the coaction in the particular in which infringement is found. The fact that, in describing, in the claims, a member of a machine which performs two functions in such a way as to disclose a feature of its fitness to perform one function, which feature is not essential to the discharge of its other function, does not warrant competitors in dropping such feature and thereby appropriate one-half of the invention and its advantage, nor prevent the court from according the patentee such a range of equivalents as will fairly protect him in the substantial merits of his invention. If so, form becomes everything, and substance nothing.
Rehearing denied.